Case: 21-60513      Document: 00516389683          Page: 1    Date Filed: 07/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 11, 2022
                                    No. 21-60513                        Lyle W. Cayce
                                  Summary Calendar                           Clerk


   Joel Agweh Akuchu,

                                                                       Petitioner,

                                         versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                                 BIA No. A213 475 405


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Joel Agweh Akuchu petitions for review of the Board of Immigration
   Appeals’s decision denying him asylum and withholding of removal. The
   petition is denied.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60513       Document: 00516389683             Page: 2     Date Filed: 07/11/2022




                                        No. 21-60513


                                             I.
          Akuchu is a native and citizen of Cameroon who arrived in the United
   States on November 19, 2019. He conceded removability and filed an
   application for asylum, withholding of removal, and protection under the
   Convention Against Torture. 1 Akuchu claimed a fear of future harm in
   Cameroon due to his political opinion and membership in the particular
   social groups of “Anglophones who are opposed to marginalization” and
   “Anglophones who speak against the government.”
          On April 14, 2018, after a shoot-out occurred in Akuchu’s
   neighborhood, government forces went door-to-door searching for
   separatists and sympathizers. They believed that Akuchu was a separatist
   based on various group chats on his phone, and took him to a police station
   in Bamenda, Legion. There, they handcuffed him to a pipe, poured water on
   him, beat the soles of his feet, and spit on him. They further beat him with a
   machete, the butt of a gun, a stick, and a belt.
          The next day, April 15, Akuchu’s brother paid a commanding officer
   so that Akuchu could receive medical attention. Akuchu was escorted to a
   hospital by two officers who threatened to kill him if he did not reveal where
   separatist fighters were hiding. Akuchu spent four days in that hospital, until
   his brother helped orchestrate his escape by encouraging an officer at the
   hospital to pretend to ignore the escape. Thereafter, Akuchu fled to his
   uncle’s village, where he stayed for three months.
          Akuchu’s brother then called him at his uncle’s residence to inform
   him that a warrant was issued for Akuchu’s arrest. Akuchu’s wife visited him
   later that week and told him that the military came to their home with that


          1
            Akuchu has ceased arguing for protection under the Convention Against Torture,
   so we do not address this issue further.




                                             2
Case: 21-60513     Document: 00516389683           Page: 3   Date Filed: 07/11/2022




                                    No. 21-60513


   warrant; the military further threatened his wife that if she did not disclose
   Akuchu’s whereabouts, they would arrest her, though she was never
   arrested. The military then went to Akuchu’s uncle’s home, but Akuchu was
   not there at the time. Akuchu then fled for Douala, and shortly after began to
   receive calls from the military forces demanding that he turn himself in and
   threatening to kill him. He then fled Douala for Yaoundé, traveling 150 miles.
   Eventually, Akuchu, using his own personal passport, passed through five
   security checkpoints and flew out of the country before ultimately arriving in
   the United States.
          The immigration judge (“IJ”) issued an oral decision denying
   Akuchu’s application. The IJ found that Akuchu’s testimony was not
   credible because she found the story implausible—first because, despite the
   numerous threats against Akuchu and his family, his wife and children
   remain at his residence unharmed; and second because, despite there being
   an arrest warrant for Akuchu, he was able to proceed through five security
   checkpoints in the country unharmed and fly to Ecuador using his own
   passport. The IJ further found his hospital escape implausible, given the
   multiple officers at the scene of the hospital. To bolster his testimony,
   Akuchu also submitted affidavits from his wife and brother, as well as a
   medical report from the hospital where he was treated. The IJ found this
   corroborating evidence unpersuasive because those affidavits contained
   dates inconsistent with Akuchu’s testimony of events and also because the
   affidavits contained nearly identical language that repeated both substantive
   and typographical mistakes, suggesting a lack of actual knowledge. As to the
   medical documentation, the IJ gave it limited evidentiary value because it did
   not give any information that supported Akuchu’s particular injuries were
   from military forces.
          Akuchu appealed, and the Board of Immigration Appeals (“BIA”)
   denied the appeal. The BIA found that the IJ did not err in finding Akuchu’s



                                         3
Case: 21-60513      Document: 00516389683           Page: 4   Date Filed: 07/11/2022




                                     No. 21-60513


   testimony unreliable and insufficient to support his burden of proof, and it
   affirmed the IJ’s determination that the respondent provided insufficient
   corroborating evidence. Finally, the BIA declined to consider documents
   submitted for the first time on appeal because the evidence was not
   previously unavailable.
          Akuchu timely petitions this court for review. He argues the BIA erred
   when it held that he was not a credible witness, and that he therefore failed
   to establish past persecution.
                                         II.
          “When . . . the BIA affirms the immigration judge and relies on the
   reasons set forth in the immigration judge’s decision, this court reviews the
   decision of the immigration judge as well as the decision of the BIA.” Ahmed
   v. Gonzales, 447 F.3d 433, 437 (5th Cir. 2006). Questions of law are reviewed
   de novo, but factual findings are reviewed for substantial evidence. Gjetani v.
   Barr, 968 F.3d 393, 396 (5th Cir. 2020). Substantial evidence review
   “requires only that the Board’s conclusion be based upon the evidence
   presented and that it be substantially reasonable.” Carbajal-Gonzalez v. INS,
   78 F.3d 194, 197 (5th Cir. 1996) (quoting Wilson v. INS, 43 F.3d 211, 213 (5th
   Cir. 1995)). Thus, reversal is proper only if the petitioner shows “that the
   evidence was so compelling that no reasonable factfinder could conclude
   against it.” Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009) (citing INS v.
   Elias-Zacarias, 502 U.S. 478, 483–84 (1992)).
                                         III.
          To qualify for asylum, an applicant “must demonstrate either past
   persecution or a reasonable, well-founded fear of future persecution on
   account of” his race, religion, nationality, membership in a particular social
   group, or political opinion. Milat v. Holder, 755 F.3d 354, 360 (5th Cir. 2014).
   An applicant may satisfy this test by credibly testifying that he or she




                                          4
Case: 21-60513      Document: 00516389683           Page: 5    Date Filed: 07/11/2022




                                     No. 21-60513


   genuinely fears persecution by his or her government and that such fear is a
   reasonable one. Eduard v. Ashcroft, 379 F.3d 182, 189 (5th Cir. 2004); Wang,
   569 F.3d at 537. “[C]redibility determinations that are unsupported by the
   record and are based on pure speculation or conjecture will not be upheld,
   but if the IJ’s credibility determinations are supported by the record, they will
   be affirmed.” Wang, 569 F.3d at 537. Relevant factors for the IJ to consider
   include:
          the demeanor, candor, or responsiveness of the applicant or
          witness, the inherent plausibility of the applicant’s or witness’s
          account, the consistency between the applicant’s or witness’s
          written and oral statements . . . , the internal consistency of
          each such statement, the consistency of such statements with
          other evidence of record . . . , and any inaccuracies or
          falsehoods in such statements, without regard to whether an
          inconsistency, inaccuracy, or falsehood goes to the heart of the
          applicant’s claim, or any other relevant factor.

   8 U.S.C. § 1158(b)(1)(B)(iii) (emphasis added).
          Here, the IJ concluded that Akuchu’s story was implausible. Because
   the IJ made these findings based on the record evidence, and not her own
   speculation, this court is not in the position to find otherwise. See Wang, 569
   F.3d at 539–40 (“The IJ has extensive experience with witnesses who assert
   persecution . . . . [and] [a]n appellate court is not in a position to judge [an
   applicant’s] demeanor, and the IJ was not required to accept [the applicant’s]
   testimony as true in the face of inconsistencies and verbal and nonverbal cues
   of deception.”); see also Jiangqing Lin v. Lynch, 645 F. App’x 306, 308 (5th
   Cir. 2016) (upholding an adverse-credibility determination where the IJ
   found the story that a government was searching for the applicant implausible
   when that applicant left the country using his own passport); Gebresadik v.
   Holder, 336 F. App’x 453, 454–55 (5th Cir. 2009) (upholding an adverse-




                                          5
Case: 21-60513          Document: 00516389683       Page: 6   Date Filed: 07/11/2022




                                     No. 21-60513


   credibility determination where the IJ found the applicant’s story of escape
   implausible).
           The IJ and BIA were similarly permitted to find the affidavits
   unpersuasive. Here, the affidavits submitted to the court contained identical
   paragraphs, spelling errors, and erroneous dates. In light of these issues, the
   IJ was permitted to give these affidavits limited weight. See, e.g., Hong Lin v.
   Holder, 383 F. App’x 393, 395 (5th Cir. 2010) (noting that the “IJ’s concerns
   over the credibility of the affidavit purportedly provided by [the applicant’s]
   father are understandable given the similarities between that affidavit and
   [the applicant’s] asylum application”). Finally, the IJ did not err in giving
   limited weight to the medical documentation from the hospital, as that
   documentation did not actually associate Akuchu’s injuries with harm from
   government forces. Cf. Singh v. Sessions, 880 F.3d 220, 226 (5th Cir. 2018)
   (finding of limited value medical records “which did not indicate the causes
   of . . . injury”).
           In conclusion, because the IJ based her adverse-credibility
   determination on record evidence rather than mere conjecture, we must
   defer to the IJ and BIA’s conclusion that Akuchu was not credible. And
   because we do not disturb the IJ and BIA’s adverse-credibility determination,
   we must deny Akuchu’s petition for review.
           PETITION DENIED.




                                          6